             Case 5:17-cv-00072-BLF Document 521 Filed 04/15/20 Page 1 of 2




     PAUL ANDRE (SBN 196585)
 1
     pandre@kramerlevin.com
 2   LISA KOBIALKA (SBN 191404)
     lkobialka@kramerlevin.com
 3   JAMES HANNAH (SBN 237978)
     jhannah@kramerlevin.com
 4   HANNAH LEE (SBN 253197)
     hlee@kramerlevin.com
 5
     BENU WELLS (pro hac vice)
 6   bwells@kramerlevin.com
     KRAMER LEVIN NAFTALIS
 7   & FRANKEL LLP
     990 Marsh Road
 8   Menlo Park, CA 94025
 9   Telephone: (650) 752-1700
     Facsimile: (650) 752-1800
10
     Attorneys for Plaintiff
11   FINJAN, INC.
12
                                 IN THE UNITED STATES DISTRICT COURT
13
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15                                        SAN JOSE DIVISION

16   FINJAN, INC., a Delaware Corporation,        Case No. 5:17-cv-00072-BLF-SVK
17
                    Plaintiff,                    [PROPOSED] ORDER GRANTING
18                                                PLAINTIFF FINJAN, INC.’S UNOPPOSED
            v.                                    MOTION TO WITHDRAW AND
19                                                SUBSTITUTE COUNSEL
     CISCO SYSTEMS, INC., a California
20   Corporation,
21
                    Defendant.
22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING FINJAN’S                       CASE NO. 5:17-cv-00072-BLF-SVK
     MOTION TO WITHDRAW AS COUNSEL
             Case 5:17-cv-00072-BLF Document 521 Filed 04/15/20 Page 2 of 2




 1         Having reviewed and considered the Plaintiff Finjan, Inc.’s Motion for Order
 2 Permitting Withdrawal and Substitution of Counsel, and good cause appearing, the Court hereby

 3 orders that Paul Andre, Lisa Kobialka, James Hannah, Kristopher Kastens, Hannah Lee, Benu Wells,

 4 Cristina Martinez, Phuong Nguyen, Shannon Hedvat, Hien Lien, Yuridia Caire, Gregory Proctor,

 5 Daniel Williams, Melissa Brenner, Austin Manes and Aaron Frankel of Kramer Levin Naftalis &

 6 Frankel LLP be permitted to withdraw as counsel of record, and Roger Denning, Juanita Brooks, Frank

 7 Albert, Nicole Williams, Oliver Richards, Jared Smith, Alana Mannige, Megan Chacon and Aamir

 8 Kazi of Fish & Richardson P.C., may be substituted as counsel of record for Finjan, Inc. The Court’s

 9 ECF system shall be updated to reflect these changes.

10

11 IT IS SO ORDERED.

12
            April 15
     Date: ________________, 2020                      ________________________________________
13
                                                       Judge Beth Labson Freeman
14                                                     United States District Court Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      1
     [PROPOSED] ORDER GRANTING FINJAN’S                            CASE NO. 5:17-cv-00072-BLF-SVK
     MOTION TO WITHDRAW AS COUNSEL
